DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner’s Comment
While the instant application was filed as a DIVISIONAL application under 35 U.S.C. 121, the instant application is an improper divisional application. There is no restriction requirement set forth in the parent application number 13/405262; and the filing of the instant application is not relevant to the restriction requirement of the parent application number 12/088,431, mailed on 03/22/2012. Therefore, Applicants are not entitled to the ‘121 shield’ over the parent application numbers 12/088431 and 13/405262.  
Applicant is required to correct the status of the instant application to a CONTINUATION. To correct the status, Applicants should file a corrected ADS, wherein the word “DIVISIONAL” is lined through, and the word “CONTINUATION” is inserted (with underlining) under the “Domestic Priority” information section.  See MPEP 601.05(a) II.

Election/Restriction
Restriction:  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-17 and 19, drawn to a method for producing fermentation products from mono- or poly-saccharides-containing wastes, classified in C12P7/10 and C12P19/00.
II.	Claims 20-21, drawn to a device used in the invention of Group I for producing fermentation products, classified in C12M 45/06.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the device of Invention II can be used in the method of Invention I and also in other methods, such as a method for performing chemical reactions.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different  classification.
the inventions have acquired a separate status in the art due to their recognized
       divergent subject matter.
the inventions require a different field of search (e.g., searching different classes /subclasses  
      or electronic resources, or employing different search strategies or search queries).

The Examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Species Election: This application contains patentably distinct species of the generic method of producing fermentation products from distinct species of substrate materials. Specifically, the distinct species of substrate materials applied in the generic method of claim 1 are MSW materials, industrial waste materials, agricultural waste materials, and sludges, as defined in Claims 6-9. These species are independent or distinct because the handling of each species is carried out differently. In addition, these species are not obvious variants of each other based on the current record.
 Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species in each of claims 6-9 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant  is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143); (ii) identification of the claims encompassing the elected invention; (iii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143); and (iv) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election of an invention/species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention /species.  Should applicant traverse on the ground that the inventions/species  are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions /species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions/species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention /species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Attorney Elizabeth Doherty on 5/20/2022, a provisional election was made without traverse to prosecute the invention of Group II and the substrate species of Claim 6.   Affirmation of this election must be made by applicant in replying to this Office action.  

Status of the Application
Claims 1-17 and 19-21 are pending.
Claims 1-4, 6-12, 14, 16 and 17 are amended.
Claim 18 is canceled.
Claims 19-21 are new.
Claims 20 and 21 have been examined on the merits.
Applicant’s election without traverse of Group II, claims 20 and 21, drawn to drawn to a device for producing fermentation products is acknowledged. 
Claims 1-17 and 19 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 20 and 21 are under consideration and are being examined herein to the extent they are directed to the elected invention.

Specification
The disclosure (see paragraph 00169) is objected to because it contains an embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code.  
 
Priority
This application, U.S. Application number 16/580516, is a CON of 13/405,262 filed on 02/25/2012, now US patent No. 10465209, which is a DIV of U.S. Application number 12/088,431 filed on 08/20/2008, now US patent No. 9914944, which is a national stage entry of International Application Number PCT/IB2006/002707 filed on 09/29/2006, which claims for foreign priority under 35 U.S.C. 119(a)-(d) to DENMARK PA 2005 01371 filed on 09/30/2005.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/24/2019 and 08/12/2020 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97., and they have been considered by the examiner.

Drawings
The drawings submitted on 09/24/2019 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations, which use the word “means” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are: a means for pressurized pre-treatment and a means for enzymatic hydrolysis in Claim 20; and a means for fermentation in Claim 21.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a means for pressurized pre-treatment, and enzymatic hydrolysis” recited in Claim 20 and “a means for fermentation” recited in Claim 21 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the disclosure of the instant application is devoid of any structure that performs the function in the claims. Therefore, the claims 20 and 21 indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 20 is also indefinite due to the recitation of “non-pressurised pre-treatment … are carried out in a single vessel or similar device using free fall mixing …”. It is not clear whether the claimed device comprises the recited “single vessel or similar device” for carrying out non-pressurized pre-treatment, or the claimed limitation just intends to indicate before the claimed device is used for pressurized pre-treatment, the waste is processed by non-pressurized pre-treatment, which is carried out in a single vessel or similar device. Furthermore, it is not clear whether the recited “single vessel or similar device” comprises a component/element capable of carrying out the free fall mixing, or the free fall mixing is performed with a hand-on process. Moreover, the recited term “similar device” is indefinite, because it is not clear based on what specific standard the device is considered as being similar to the recited “single vessel”, whether it is due to similar color, shape, building martials, specific function or overall function.  This term does not clearly define the metes and bounds of the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 20 and 21 are rejected under 35 U.S.C. 102(b) as being anticipated by Holloway (WO 82/01483, 1982, cited in IDS).  
Regarding Claims 20 and 21, Holloway teaches an apparatus (i.e. device) and a method of using the apparatus for processing waste material into fermentation product, the method comprising: (i) feeding the waste feedstock into a chamber, (ii) subjecting the feedstock to pretreatment of heat and/or pressure, (iii) separating and subjecting resulting organic components (fermentable parts) to fermentation/anaerobic digestion for producing fermentation product, e.g. ethanol (Claims 1 and 11-13, abstract, page 4/lines 1-16, pages 7-11); wherein the apparatus/device comprises a means for subjecting feedstock to heat and/or pressure pretreatment, or specifically to heat and pressure pretreatment (Note: pressure with or without heat reads on “a means for pressurized pre-treatment”;  heat without pressure reads on “non-pressurized pre-treatment”), a means for fermentation, a means for agitating feedstock in a container (i.e. mechanically processing waste in a vessel), and a means for anaerobic digestion (Claims 13-15, page 8/last para, pages 7-11). Holloway further teaches their method further comprises an enzymatic hydrolysis step by adding one or more enzymes to the feedstock to assist hydrolysis of cellulose or polysaccharide materials prior to the alcohol production step (page 16/Claims 11-12, page 5/lines 23-25, page 6/lines 24-29), which indicates that the apparatus (device) of Holloway necessarily comprises a means for enzymatic hydrolysis, so that the enzymatic hydrolysis step can be conducted.  Therefore, the advice of Holloway comprises a means for pressurized pre-treatment, enzymatic hydrolysis, and fermentation, as required by Claims 20 and 21.
Regarding the limitation “for the production of fermentation products from … waste …” recited in the preamble of Claim 20, this limitation is directed to the intended use of the claimed device and it does not limit the structure of the claimed device. Furthermore, the device of Holloway is used for production of fermentation products from waste feedstock, as indicated above.  Regarding the limitation “non-pressurized pre-treatment … are carried out in a single vessel …” recited in last 2 lines of claim 20, this limitation is currently rejected for being indefinite, and Applicant is required to clarify the structure of the claimed device. Given Claim 20 does not specifically define that the claimed device comprises the vessel and a component for carrying out non-pressurised pretreatment and/or free fall mixing, the device of Holloway described above reads on the claims 20 and 21. Furthermore, Examiner notes that Holloway teaches their apparatus/device comprises a vessel and a component for carrying out non-pressurised pretreatment and mechanically processing the waste, as indicated above. Holloway expressively teaches (in page 8/lines 16-25) that their advice comprises a component for carrying out the pretreatment in a vessel with agitation by rotation (i.e. “free fall mixing for mechanical processing of the waste” as recited in the claim 20), which is a non-pressurized pretreatment. Thus, the teachings of Holloway still meet the requirement of the claims, even assuming these limitations/components are included in the claimed device. 
Therefore, in view of the teachings of Holloway, the device of Claims 20 and 21 is anticipated by the device of Holloway.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653